DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 08/17/2021)

With respect to claim 1 the prior art discloses An image sensing device, comprising: 
a pixel array, comprising a plurality of sensing sub-pixels arranged in an array; 
and a readout circuit, coupled to the pixel array.

Prior art Liu US 20180376090 teaches a vision sensor imager that resets imagers and simultaneously converts imager signals per row and sequentially generates imager charges. However, the prior art does not teach or fairly suggest wherein during a first exposure period of a frame period, the plurality of sensing sub-pixels are simultaneously exposed to respectively store a plurality of first sensing signals in a plurality of storage units of the plurality of sensing sub-pixels, 
wherein during a plurality of first readout periods of the frame period, the readout circuit sequentially reads out the plurality of first sensing signals stored in the plurality of storage units during different periods, 
wherein during each of a plurality of dynamic visual sensing periods of the frame period, all or part of the plurality of sensing sub-pixels are reset and then simultaneously exposed again, and the readout circuit then simultaneously reads out a plurality of second sensing signals of the plurality of sensing sub-pixels.

With respect to claim 17 the prior art discloses An image sensing method, suitable for an image sensing device, wherein the image sensing device comprises a pixel array and a readout circuit, and the pixel array comprises a plurality of sensing sub-pixels arranged in an array, the image sensing method comprising.

Prior art Liu US 20180376090 teaches a vision sensor imager that resets imagers and simultaneously converts imager signals per row and sequentially generates imager charges. However, the prior art does not teach or fairly suggest simultaneously exposing the plurality of sensing sub-pixels to respectively store a plurality of first sensing signals in a plurality of storage units of the plurality of sensing sub-pixels during a first exposure period of a frame period; 
sequentially reading out the plurality of first sensing signals stored in the plurality of storage units during different periods by the readout circuit during a plurality of first readout periods of the frame period; 
and resetting and then simultaneously exposing again all or part of the plurality of sensing sub-pixels, and then simultaneously reading out a plurality of second sensing signals of the plurality of sensing sub-pixels by the readout circuit during each of a plurality of dynamic visual sensing periods of the frame period.

Dependent claims 2 – 16 and 18 – 22 are allowable for at least the reason that they depend on allowable independent claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696